DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 12/10/21 is acknowledged.  The traversal is on the ground(s) that there was no lack of unity in the international application.  This is not found persuasive because the restriction was based on a common technical feature not being found in both Groupings and was found in the references cited.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-11 remain in the application with claims 10 and 11 having been withdrawn from prosecution as being directed toward a non-elected invention.  Claims 1-9 remain in the application for prosecution thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5 and 9, the phrase “for connecting to a further such second electrode layer via the second material” is a recitation of the intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 1, the “depositing a first material over an exposed portion of the first electrode layer and the electrolyte layer” is confusing as to how the electrode layer is exposed when covered by electrolyte layer.  The Examiner suggest adding the term “edge” between the term “exposed” and “portion” for clarification (see Fig. 4).  
	Regarding claim 5, the phrase “wherein the first electrode layer and the electrolyte layer are recessed from the substrate is confusing as how and what constitutes the “recessed”?  For clarification the Examiner suggests adding the term “edge” after the term “substrate” and making it recite “substrate’s edge”.
Regarding claim 6, the phrase “of a further such stack” is unclear and confusing as to how, what, where this further such stack is formed?  The Examiner suggests deleting the claim to avoid confusing.
Regarding claims 7 and 8, the phrase “the stack” already comprises a first electrode layer and a electrolyte layer and a second electrode and therefore it confusing.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,3,4 and 9 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Nieh et al. (2015/0010717).
Nieh et al. (2015/0010717) teaches a thin film battery fabrication using laser shaping.  Nieh et al. (2015/0010717) teaches a substrate (28) forming an adhesion layer (34) and a cathode current collector (38) and forming a cathode film (42) and then an electrolyte film (44).  An insulating adhesive layer (66) is applied to the edges/sides of the stack of layers which insulates the exposed portions of the first electrode (38/42) and 
Regarding claim 3, a substrate (28) is proximal to the first and second electrode whereby the second electrode is an anode (52).
Regarding claim 4, the second electrode is an anode (52).
Regarding claim 9, Nieh et al. (2015/0010717) teaches using a laser to form thru holes to expose the edges/sides of the first electrode layer (38/42) and the electrolyte layer (44). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Nieh et al. (2015/0010717) in combination with Lee et al. (2011/0139216).
Features detailed above concerning the teachings of Nieh et al. (2015/0010717) are incorporated here.
Nieh et al. (2015/0010717) fails to teach forming the insulation layer on the side/edges of a stack layer by ink jet deposition.  
Lee et al. (2011/0139216) teaches a similar process in forming solar cells whereby an insulation layer (300) is formed on the edge/side of a stack of layers by ink-jet printing [0070].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Nieh et al. (2015/0010717) process to include forming the insulation layer on the edges/sides of the stack by ink jet printing as evidenced by Lee et al. (2011/0139216) with the expectation of achieving similar success for placement of the coating on the edges/sides.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nieh et al. (2015/0010717) in combination with WO 2014/012095.
Features detailed above concerning the teachings of Nieh et al. (2015/0010717) are incorporated here.
Nieh et al. (2015/0010717) fails to teach the first electrode and electrolyte layers to be recessed from the substrate so that the substrate provides a ledge on which the insulation material and/or the second electrode is supported.

Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Nieh et al. (2015/0010717) process to include forming the first electrode and electrolyte layer in a recessed fashion on the substrate to partially support the insulation layer and second electrode layer as evidenced by WO 2014/012095 with the expectation of achieving similar success.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nieh et al. (2015/0010717) in combination with Pirk et al. (2015/0333314).
Features detailed above concerning the teachings of Nieh et al. (2015/0010717) are incorporated here.
Nieh et al. (2015/0010717) fails to teach forming a second stack connected to the first stack.
Pirk et al. (2015/0333314) teaches a similar process in forming a battery stack including two cell stacks which are arranged in parallel (Fig. 5).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Nieh et al. (2015/0010717) process to include two cell stacks as evidenced by Pirk et al. (2015/0333314) with the expectation of achieving similar success.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.